Citation Nr: 0328773	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation for bowel incontinence under the 
provisions of 38 U.S.C. § 1151.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to June 
1974. 

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied the veteran's claim 
of entitlement to VA benefits under the provisions of 
38 U.S.C. § 1151.

In January 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a report of VA examination in April 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  For this reason, the case was remanded to the RO by 
the Board on May 29, 2003.  In August 2003, the RO issued a 
supplemental statement of the case (SSOC) which confirmed and 
continued its previous denial of the veteran's claim.  Thus, 
DAV/Bernard concerns have been rectified.  In September 2003, 
the veteran's accredited representative submitted additional 
argument on her behalf.


FINDINGS OF FACT

1.  The veteran underwent a perineoplasty and 
sphincteroplasty at a VA facility in September 1982 and a 
repair of a perianal vaginal fistula in January 1985.  

2.  The veteran has additional disability, identified as 
additional bowel incontinence, as a result of surgical 
procedures performed by VA in 1982 and 1985; however, such 
additional disability was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA and was 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for bowel incontinence have 
not been met.  38 U.S.C.A. § 1151 (West Supp. 2002); 38 
C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  She contends, in 
substance, that she has additional disability, including 
bowel incontinence, as a result of surgical procedures 
performed by VA in 1982 and 1985 and that VA benefits should 
be awarded therefor.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.  Although all of the 
evidence in the claims file may not be specifically cited in 
the Board's decision, the Board has reviewed and considered 
all of the evidence in the claims file in reaching its 
conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to her appeal in the 
February 2003 Statement of the Case (SOC), and the August 
2003 SSOC.  Crucially, the veteran was notified by way of the 
February 2003 SOC of the evidence necessary to substantiate 
her claim as well as the evidence she was expected to obtain 
and which evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of her and of VA in 
connection with her claim. 
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA and private medical records 
and reports of VA examinations, most recently the April 2003 
VA examination referred to in the Introduction.  There is no 
indication that there exists any other evidence which has a 
bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.  In 
a June 2003 statement, the veteran stated that she had no 
further medical evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her claim.

Relevant Law and Regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West Supp. 2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in March 1998; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].

The provisions of 38 U.S.C.A. § 1151 currently in effect 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Factual background

VA treatment records indicate that the veteran had a fourth-
degree episiotomy in 1977 as part of a breech delivery, which 
caused a very large tear about the perineum.  VA clinical 
records related to the procedures noted that the veteran had 
had intermittent problems with incontinence of both flatus, 
liquid and stool since her breech delivery.  She underwent a 
perineoplasty and sphincteroplasty at a VA facility in 
September 1982.  She tolerated the procedures well and her 
postoperative convalescence was described as benign.  

A VA hospital summary shows that the veteran was admitted on 
January 7, 1985 for a vaginal hysterectomy and perianal 
vaginal fistula repair.  She tolerated the procedure well and 
was stable to recovery room.  On postoperative day one, she 
was feeling fine.  Vital signs were positive and she 
tolerated clear liquids.  On postoperative day two, she 
continued an uneventful course.  Her diet was advanced to 
medical liquids.  She continued to do well and was discharged 
on the morning of January 12th.  It was noted that her course 
was uneventful with stable vital signs and being afebrile 
throughout.  She had adequate intake and output with normal 
bowel movements.  

Thereafter, VA and private medical records reflect periodic 
complaints of and treatment for gastrointestinal symptoms 
including indigestion, gas, cramping, abdominal pains, mucous 
in the stool and chronic constipation.  

In a November 2000 statement, Dr. T.D. reported seeing the 
veteran for evaluation of gastrointestinal problems.  In 
addressing her medical history, the physician noted that the 
veteran had a longstanding gastrointestinal disorder 
characterized by chronic constipation, chronic abdominal 
pain, gas, bloating, and incontinence of stool.  The 
physician noted that her gastrointestinal condition was 
complicated by the fact that she had had multiple surgeries.  
In 1979, she had a complicated breech delivery which was 
accompanied by a fourth-degree episiotomy.  Subsequent to 
that, she had some fecal incontinence.  In 1982, VA tried to 
repair this with a perineoplasty and sphincteroplasty; 
however, the veteran described no improvement following this 
procedure.  Finally, she underwent a total vaginal 
hysterectomy in 1985.  

Dr. T.D. stated that currently the veteran continued to have 
ongoing, chronic, somewhat debilitating gastrointestinal 
symptoms.  Dr. T.D. indicated that some of the veteran's 
gastrointestinal complaints were probably related to chronic 
irritable bowel syndrome with chronic constipation.  He felt 
that these problems were probably independent of any surgery 
she had had performed in the past.  In other words, she would 
probably have chronic irritable bowel syndrome and 
constipation even if she had never had any of the above 
procedures done.  It was further noted, however, that the 
incontinence the veteran experiences may be related to the 
initial episiotomy and the subsequent attempted perineoplasty 
and sphincteroplasty.  Finally, Dr. T.D. noted that the 
veteran's irritable bowel syndrome and abnormal bowel habits 
may be aggravated by having an abnormal anal sphincter.  

The veteran was afforded a VA examination in October 2001.  
The examiner noted that the examination was quite limited and 
that pelvic and genitalia examinations were not performed.  
Sensation of reflexes were intact and the veteran was in no 
acute distress at the time of her examination.  The examiner 
provided the opinion that there was no way to tell if there 
was any error on the part of the VA surgeries contributed to 
the worsening of the veteran's gastrointestinal problems.  

In January 2003, the claims file was returned to the October 
2001 VA examiner by the Board to provide a response as to 
whether it was at least as likely as not that the veteran had 
additional genitourinary disability, including bowel 
incontinence, as a result of the surgeries performed by VA in 
1982 and 1985.  In April 2003, the VA examiner responded that 
it was at least as likely as not that the veteran had 
additional genitourinary and anorectal problems as a result 
of the operative procedures done at VA.  Upon review of the 
operative reports concerning the 1982 and 1985 surgeries, the 
examiner indicated that the procedures appeared to be 
successful, although the veteran had had problems with her 
bowels since her breech delivery.  The examiner indicated 
that there certainly could be unknown complications of the 
procedures over time which may not have been noted right 
after the operations.  The examiner stated that such 
operative procedures many times can cause bowel control 
problems.  It was unknown as to which of the procedures could 
have played into the veteran's bowel and urinary problems 
more so because this information was just not known.  

Other VA and private treatment records dated from 1982 to 
2003 are on file and have been reviewed but do not add 
anything to the evidence cited above.

Analysis

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of such 
injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, supra.  With respect to Jones element (3), 
nexus, in order to find entitlement to § 1151 benefits, there 
must be evidence that the veteran has additional disability 
that was either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.

With respect to Jones element (1), current disability, it is 
undisputed that the veteran currently has gastrointestinal 
problems, including bowel incontinence.  Therefore, Jones 
element (1) has been met.  

With respect to Jones element (2), evidence of incurrence or 
aggravation of such injury as the result of VA treatment, the 
April 2003 VA examiner indicated that it was at least as 
likely as not that the veteran had additional 
gastrointestinal problems as a result of the VA procedures 
performed in 1982 and 1985.  This is the same conclusion as 
was reached by Dr. T.D.  Neither physician ascribed all of 
the veteran's gastrointestinal problems, which had existed 
since the 1977 breech delivery and before the VA surgical 
procedures, to the VA surgery.  Rather, the physicians have 
pointed to bowel incontinence as an additional disability 
resulting from the multiple surgeries.  The competent medical 
evidence of record thus supports the proposition that the 
veteran's bowel incontinence, which existed before the VA 
surgical procedures, became worse after those procedures.  
Element (2) has therefore been met to that extent.  

With respect to Jones element (3), medical nexus, the 
evidence of record does not show that the veteran's 
additional disability was either (A) proximately caused by VA 
fault due to carelessness, negligence, etc. or (B) was an 
event which was not reasonably foreseeable.  

After reviewing the claims file, including operative reports 
associated with the 1982 and 1985 VA procedures, the April 
2003 VA examiner noted that the procedures appeared 
successful.  In this regard, the Board notes that records 
associated with both surgeries indicated that the veteran 
tolerated the procedures well and that her postoperative 
convalescence was uneventful.  It further appears, however, 
that the 1982 perineoplasty and sphincterplasty did not 
ameliorate the veteran's complaints, which was their purpose.  
However, a failed surgical procedure is not the same as a 
careless or negligent procedure.  Thus, although it appears 
that the outcome of the 1982 surgeries was less than desired, 
the medical evidence indicates that the surgeries themselves 
evidently were performed in a competent manner.  Neither 
Dr. T.D. or the VA examiner have stated or even intimated 
otherwise, and there is no other evidence which so suggests.  
Thus, there is no indication that the veteran's additional 
disability was caused by VA carelessness, negligence, lack of 
proper skill or error in judgment.  

The remaining question is whether the additional disability 
was or was not a reasonably foreseeable consequence of the VA 
surgical procedures.  As noted by the April 2003 VA examiner, 
the operative procedures the veteran underwent in 1982 and 
1985 many times result in bowel control problems.  Given such 
statement, it can not be said that the veteran's current 
bowel problems were not reasonably foreseeable.  

In reviewing Dr. T.D.'s November 2000 statement, he stated 
that the veteran's incontinence may be related to the 1982 
perineoplasty and sphincteroplasty.  At no time did Dr. T.D. 
state that any additional disability not reasonably 
foreseeable.  Although it is clear from Dr. T.D.'s report 
that the outcome of the 1982 perineoplasty and 
sphincterplasty was not up to expectations, the tenor of his 
statement was that additional bowel problems reasonably could 
be expected given the veteran's unfortunate medical  history.  
There is nothing in the report which indicates that the 
additional bowel disability was an unusual or unexpected 
consequence of the procedures.

In short, while there is evidence of additional disability, 
specifically additional bowel incontinence, as a result of VA 
surgeries in 1982 and 1985, there is no evidence showing that 
such additional disability was due to carelessness, 
negligence or other evidence of fault on the part of VA.  Nor 
does the medical evidence indicate that the additional bowel 
incontinence was not an  reasonably foreseeable result of VA 
treatment.  Jones element (3), medical nexus, has therefore 
not been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for bowel 
incontinence due to VA surgeries in 1982 and 1985.  As 
explained above, Jones elements (1) and (2) are met as to the 
claimed bowel incontinence; however, Jones element (3) is not 
met.  The benefit sought on appeal is accordingly denied.





CONTINUED ON NEXT PAGE



ORDER

Entitlement to compensation for bowel incontinence under the 
provisions of 38 U.S.C.A. § 1151 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



